Citation Nr: 1730830	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-25 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a right hand condition. 

2. Entitlement to service connection for a right knee condition, to include a limp.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1970 to November 1974 and from February 1975 to May 1975.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In May 2015, the Board remanded the claim for further evidentiary development.


FINDINGS OF FACT

1. Arthritis of the right hand did not manifest in service or within one year after the Veteran's separation from service; and no diagnosed right hand disability is shown to be related to his service.

2. Arthritis of the right knee did not manifest in service or within one year after the Veteran's separation from service; and no diagnosed right knee disability, including a limp, is shown to be related to his service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right hand condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for a right knee condition, to include a limp, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

VA has met its duty to notify.  The Veteran was provided pre-adjudication notice by a letter dated September 2012.  

Relevant to the duty to assist, the Veteran's service treatment records and VA medical records have been obtained and considered.  The Veteran was not afforded a VA examination to assess the etiology of his service connection claims.  The following four factors should be considered when determining whether VA is required to provide a VA medical examination or a medical opinion: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain chronic diseases were manifested during an applicable post-service presumptive period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor has a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that VA is not required to obtain an etiology opinion to determine if the Veteran's right knee condition and right hand condition are related to his service.  As will be explained in the below analysis, there is no indication that the Veteran's right hand and right knee conditions may be associated with an event or injury in the Veteran's service.  Thus, VA is not required to obtain an etiology opinion.

In May 2015, the Board remanded the issues for further evidentiary development.  Pursuant to the Board's remand instructions, the RO obtained the Veteran's VA medical records.  Additionally, the RO sent the Veteran a letter in February 2016 asking him to identify any private treatment records that would support his claims.  The Veteran did not reply to this request.  Thus, there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his service connection claims.  

II. Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to direct service connection requires evidence of three elements: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service. Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

In some cases, when a disease listed in 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board concludes that the criteria for service connection for a right hand condition and right knee condition, to include a limp, have not been met.  The Veteran has present right hand and right knee disabilities.  VA medical records show that the Veteran has been consistently diagnosed with right knee osteoarthritis, to include in January 2012.  Regarding the right hand, a February 2015 VA treatment note shows that the Veteran has a history of polyarthralgia and he was fitted for arthritis hand socks to help with this condition.  Thus, the first element of the claim of service connection has been met.  
 
Regarding the second element of service connection, the in-service event or injury, the Board concludes this element has been met.  In a January 2012 statement, the Veteran related that while working aboard the USS Pawcatuck he injured his right knee and right hand in a fire.  The Veteran is competent to provide evidence regarding the facts or circumstances of what he experienced in service.  Service records reflect that the Veteran's military occupational specialty was boiler man and that he served aboard the USS Pawcatuck.  Therefore, the Board finds the Veteran's statements regarding injuring his right hand and right knee during a fire aboard the USS Pawcatuck to be credible, as they are consistent with the places, types, and circumstances of his service as reflected by his service records.  38 C.F.R. § 3.159(a)(2).  Therefore, the second element of the claim of service connection is met. 

The Board also notes that in an October 2011 statement, submitted in conjunction with a claim for a different disability, the Veteran related that in March 1975, while working security, he struck a person that was attempting to shoot another person.  The Veteran did not specify how, or with what body part, he hit the other person.  

A March 1975 service treatment record (STR) reflects that the Veteran was working security when he hit an intoxicated sailor with a "glancing blow with his fist."  The STR does not identify which fist the Veteran used.  The STR further notes that following the incident, the Veteran reported to the dispensary and broke several panes of glass.  The STR does not identify how, or with what body part, the Veteran broke the panes of glass. 

A May 1975 STR documents that the Veteran reported that he was in approximately three fights in the previous two years.  It also states that in approximately May 1972 the Veteran suffered a skull fracture because of a fight with five sailors.  An exit medical examination conducted in October 1974, prior to the completion of the Veteran's first period of active duty, notes that the Veteran's upper and lower extremities were normal.  A pre-induction medical examination conducted in January 1975, prior to the commencement of the Veteran's second period of active duty, also notes that the Veteran's upper and lower extremities were normal. 

Although it is possible the Veteran injured his right hand or right knee in one of these fights, the evidence described above does not establish such an injury.  Additionally, the Veteran has not provided any lay statements that indicate that he injured his right hand or right knee as a result of these fights.  

Regarding the third element of service connection, the nexus, the Board concludes there is no causal relationship or nexus between the current disabilities and any in-service injury.  There is no evidence, either medical or lay, that demonstrates any relationship between the Veteran's service, including injuries from a fire while working as a boiler man or an injury incurred during a fight, and his current right knee osteoarthritis or right hand polyarthralgia.  While the Veteran's post-service medical records are replete with indications of right knee osteoarthritis and right hand polyarthralgia, none of these records indicate that these conditions are related to the Veteran's service.  The Veteran has not produced a competent opinion establishing an etiological link between his current right hand and right knee conditions and an event or occurrence in service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the right hand and right knee conditions at issue in this case could have multiple possible causes and thus, fall outside the realm of the common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds a preponderance of the evidence is against a finding that there is a causal relationship or nexus between any in-service injury and the Veteran's right knee osteoarthritis or right hand polyarthralgia.  

The Board has also considered whether the Veteran is entitled to service connection under presumptive service connection or continuity of symptomatology.  The Board recognizes that arthritis is listed as a chronic disease in § 3.309 and is therefore subject to presumptive service connection.  However, there is no indication that the Veteran's right knee osteoarthritis and right hand polyarthralgia disabilities manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran was discharged from active duty in May 1975, and the earliest indication of an arthritic condition occurred over 35 years after, during VA treatment in October 2010.  Consequently, the Veteran's arthritic conditions did not manifest to a compensable degree within one year of discharge from service.

Likewise, the Board has considered and rejects continuity of symptomatology.  As explained above, more than 35 years lapsed since the Veteran's honorable discharge from active duty to the first indication of an arthritic condition.  Additionally, the Veteran has not provided any lay statements that indicate he has continuously experienced pain or other symptoms in his right hand or right knee since service.  Thus, the Board finds that the Veteran is not entitled to service connection based on continuity of symptomatology.

In summary, the Board finds that a preponderance of the evidence is against the claim of service connection for a right hand condition and a right knee condition, to include a limp.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right hand condition is denied. 

Service connection for a right knee condition, to include a limp, is denied.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


